Title: To George Washington from Edmund Randolph, 27 February 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] Feb: 27. 1794.
          
          The secretary of State has the honor of reporting to the President on the letter of Mr
            Short from San Lorenzo, of Novr 6. 1793, as follows:
          The first paragraph, and several others succeeding, relate to the causes of delay in
            the departure of Mr Blake.
          The four marked thus (X) mention, that Spain has furnished a convoy to American vessels
            against the Algerines; that the answer, promised by the Duke de la Alcudia, is not yet
            given; and that there are some omens of a communication, being intended to be permitted
            between the citizens of the U.S. and New Orleans. These the Secretary proposes to be
            sent to congress.
          
          Most of the remaining parts of the letter are upon the European War and politics; but
            we have received later advices.
          The last speaks of Colo. Humphries; and tho’ it renders it certain, that he had not
            quitted Europe, leaves it uncertain in what part of Spain he was, at the date of the
              letter.
          
            Edm: Randolph
          
        